Citation Nr: 1514879	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-06 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a compression deformity of the cervical spine at C-6 (neck disorder).

2. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a sleep disorder.

3. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for diabetes mellitus (diabetes).

4. Entitlement to service connection for a sleep disorder.

5. Entitlement to a disability rating in excess of 20 percent for a service-connected low back disorder.

6. Entitlement to a disability rating in excess of 20 percent for a service-connected right knee disorder.

7. Entitlement to a disability rating in excess of 10 percent for a service-connected left knee disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to December 1991.  He served in the Southwest Asia Theater of Operations between October 1990 and January 1991.

The issues of entitlement to service connection for diabetes and for a neck disorder and entitlement to an increased disability rating for a low back disorder and a bilateral knee disorder are before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The issue of service connection for a sleep disorder is before the Board on appeal from a July 2013 rating decision by the VA RO in Atlanta, Georgia.

In March 2012, the Veteran requested a Board hearing at a local VA office.  See March 2012 Substantive Appeal (VA Form 9).  The Veteran received notification that a video-conference hearing was scheduled for March 12, 2015 and confirmed that he would appear at the hearing.  February 2015 Correspondence.  The Veteran did not appear at the video-conference hearing and did not explain his absence.  His hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2014).
As a matter of clarification, the Veteran's request for advancement on the Board's docket was received shortly prior to signature of this action. The Board's review and action in this matter moots his motion. 

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should consider the electronic record.

The issues of entitlement to service connection for a sleep disorder, an increased disability rating for a low back disorder, and increased disability ratings for a bilateral knee disorder are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In September 1998, the RO denied the claim of entitlement to service connection for a cervical spine disorder; the RO notified the Veteran of its decision and the Veteran did not file a notice of disagreement (NOD) to appeal the September 1998 rating decision.

2. Evidence received since the September 1998 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a neck disorder.

3. In December 2001, the RO denied the claim of entitlement to service connection for a sleep disorder; the RO notified the Veteran of its decision and the Veteran did not file an NOD to appeal the December 2001 rating decision.

4. Evidence received since the December 2001 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a sleep disorder.

5. In September 2008, the RO denied the claim of entitlement to service connection for diabetes; the RO notified the Veteran of its decision and the Veteran did not file an NOD to appeal the September 2008 rating decision.

6. Evidence received since the September 2008 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for diabetes.


CONCLUSIONS OF LAW

1. The September 1998 RO rating decision denying service connection for a neck disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2. New and material evidence has not been received to reopen the claim of service connection for a neck disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The December 2001 RO rating decision denying service connection for a sleep disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

4. New and material evidence has been received to reopen the claim of service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5. The September 2008 rating decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

6. New and material evidence has not been received to reopen the claim of service connection for diabetes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Because the Veteran's service connection claim for a sleep disorder has been reopened, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

A September 2010 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his service-connection claims.  The letter also informed the Veteran what evidence was required to reopen his claims of service connection for a neck disorder and diabetes.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

In cases involving a petition to reopen a previously denied claim, the duty to assist does not require a medical examination or opinion unless new and material evidence has been secured with respect to that claim.  38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence has not been submitted to reopen the issues of service connection for a neck disorder and diabetes, VA examination is not required with respect to these claims.  Id.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Reopening

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Cervical Spine

In March 2011, the RO denied reopening for the Veteran's service-connection claim for a neck disorder.  The RO determined that there was no new and material evidence showing that the Veteran's current neck disorder occurred in or was caused by military service.  The Board finds that reopening is not warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In September 1998, the RO denied the Veteran's claim of entitlement to service connection for a neck disorder.  The Veteran did not appeal the RO's decision and it became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim for a neck disorder because the evidence showed that he did not have a current neck disorder, was not diagnosed as having a chronic neck disorder in service, and did not have neck problems upon separation from service (i.e., his acute in-service neck problems resolved without residual disability prior to separation).  September 1998 Rating Decision.

In May 2000, the Veteran testified at an RO hearing and in January 2001 the RO denied service connection for a neck disorder on the merits.  The Hearing Officer determined that the Veteran did not require medical treatment for an alleged in-service neck injury due to a tank accident.  The Hearing Officer also determined that the Veteran's documented in-service neck problems-related to weight lifting and to playing football-constituted acute injuries that did not result in any chronic disability either during active duty or subsequent to service.  The Hearing Officer concluded that the Veteran's current neck disorder neither occurred in nor was caused by service.  See also January 2001 Supplemental Statement of the Case (SSOC).

Although new medical evidence has been received since the January 2001 RO rating decision, the evidence is not material to the Veteran's claim of entitlement to service connection for a neck disorder.  Specifically, the new evidence does not, either by itself or in connection with evidence previously included in the record, relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a neck disorder.  See 38 C.F.R. § 3.156(a).

The new medical evidence is cumulative and redundant of the medical evidence already of record.  In October 2001, a VA physician examined the Veteran and found that his neck was normal.  See also April 2002 VAMRs.  A private physician examined the Veteran in May 2002; he diagnosed leg and knee disorders, but not a neck disorder.  More recent medical evidence also suggests that the Veteran has normal use of his neck and no current neck disability.  See February 2007 and August 2007 PMRs; July 2007 and October 2007 VAMRs; see also May 2011 VA Treating Physician's Statement (failing to include neck pain in a detailed summary of the Veteran's ongoing medical problems).  The November 2013 VA spine examination report notes low back pain that sometimes extends to the Veteran's neck, but does not identify or diagnose a cervical spine disorder.  

Thus, the new medical evidence merely reaffirms that the Veteran does not have a current neck disorder. Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

The new lay evidence is also cumulative and redundant of evidence considered in previous RO rating decisions.  See September 1998 and January 2001 Rating Decisions.  In a June 2002 statement, the Veteran's wife noted that the Veteran experienced chronic neck pain with headaches.  In a December 2007 statement, the Veteran's wife stated that the Veteran reported that he had been involved in a tank accident when he served in the U.S. Army.  These statements merely reiterate prior statements made by the Veteran regarding the nature and etiology of his reported neck problems.  See April 1998 Claim; August 1998 and October 1999 VA Examination Reports; May 2000 Hearing Transcript (testifying that the Veteran was treated for neck problems subsequent to an in-service tank accident and that his current neck problems relate to this injury).  The new statements do not indicate that the Veteran had a chronic neck disability in or within a year of service or that his reported neck problems were caused or aggravated by an in-service injury or disease.

The Veteran's statements made subsequent to the January 2001 rating decision also do not suggest that he has a current neck disorder-chronic or otherwise-that relates to service.  The Veteran's March 2010 claim mentions a neck disorder, but only in the context of a missed VA examination.  In June 2014, the Veteran reiterated that he injured his back and head in an in-service tank accident.  In October 2014, he did not include neck problems in a list of ongoing medical disorders.  The Veteran's statements are redundant of evidence already of record and do not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck disorder.

In summary, the new evidence reiterates facts and contentions already of record and fails to establish that the Veteran has a current neck disorder and that, in turn, the disorder relates to service.  The new evidence is not material and the petition to reopen is denied.  See 38 C.F.R. § 3.156(a).

Sleep Disorder

In March 2011, the RO denied reopening for the Veteran's claim of service connection for a sleep disorder.  The RO determined that there was no new and material evidence showing that the Veteran's current sleep disorder occurred in or was caused by military service.  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In December 2001, the RO denied the Veteran's claim of entitlement to service connection for a sleep disorder, to include as an undiagnosed illness related to service in the Southwest Asia Theater of Operations.  The Veteran did not appeal the RO's decision and it became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim for a sleep disorder because the evidence did not show any complaints of or treatment for sleep problems in service or that his sleep problems manifested to a degree of ten percent or more not later than December 31, 2001.  The RO also denied the claim because the evidence did not show that the Veteran had a chronic sleep disorder (i.e., post-service medical evidence did not show treatment for a sleep disorder for a period of six months or more) for purposes of presumptive service due to undiagnosed illness.  See December 2001 Rating Decision.  

In January 2006, the RO considered the Veteran's claim on the merits and denied the claim because the evidence did not show that the Veteran had a sleep disorder that related to service.  See January 2006 Rating Decision.  

New evidence has been received since the January 2006 rating decision that is material to the Veteran's service-connection claim for a sleep disorder.  In June 2006, the Veteran underwent a sleep study and was subsequently diagnosed as having obstructive sleep apnea (OSA).  See June 2006 PMRs (received in January 2008).  See contra October 2001 VAMRs (finding that the results of a sleep disorder study showed no significant OSA).  In February 2013, an additional sleep study confirmed the Veteran's OSA diagnosis.  April 2013 VAMRs; see also June 2013 VAMRs (diagnosing mild sleep apnea).  The Veteran receives ongoing treatment for sleep apnea, to include the use of a continuous positive airway pressure (CPAP) machine.  June 2013 VAMRs.  The new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a sleep disorder in that it establishes that the Veteran has been treated for a current sleep disorder.

New and material evidence has been submitted to reopen the claim of service connection for a sleep disorder.  See 38 C.F.R. § 3.156(a).




Diabetes Mellitus

In March 2011, the RO denied reopening for the Veteran's claim of service connection for diabetes.  The RO determined that there was no new and material evidence showing that the Veteran's current diabetes occurred in or was caused by military service.  The Board finds that reopening is not warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In September 2008, the RO denied the Veteran's claim of entitlement to service connection for diabetes.  The Veteran did not appeal the RO's decision and it became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claim for diabetes because the disorder resulted from a known clinical diagnosis and did not occur in or within a year of service.  The RO also denied service connection for diabetes because the evidence did not indicate that the current disorder was caused or aggravated by service.  September 2008 Rating Decision.

Although new evidence has been received since the September 2008 rating decision, it is not material to the Veteran's claim.  The new medical evidence shows that the Veteran continues to receive ongoing treatment for a current diabetic disorder.  See October 2007, December 2008, December 2009, and March 2010 VAMRs; see also September 2014 VAMRs (noting that the Veteran is not taking his diabetes medications as prescribed).  The new medical evidence does not show-or even indicate-that the Veteran was diagnosed as having or was treated for diabetes or diabetic symptoms during service or that his current diabetes has any relationship to service.  The new medical evidence is redundant of evidence that was considered by the RO in its September 2008 rating decision.  See January 2007 PMRs (documenting that the Veteran had extremely high blood sugar levels in the diabetic range); February 2007 VAMRs, June 2007 VAMRs, and May 2011 VAMRs (diagnosing diabetes mellitus and prescribing medication to control the disorder).

Similarly, the new lay evidence does not, either by itself or in connection with evidence previously included in the record, relate to an unestablished fact necessary to substantiate the Veteran's service connection claim.  In October 2012, the Veteran stated that his diabetes was "an ongoing problem," but did not attribute his current disorder to an in-service incident or injury.  

Thus medical and lay evidence associated with the claims file after the September 2008 RO rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes.  The new evidence confirms the Veteran's current diagnosis of diabetes mellitus-evidence of which was considered in the RO's September 2008 rating decision-without indicating that the Veteran had diabetes in service or that his current diabetes is linked to service.  In summary, the new evidence is not material and the petition to reopen is denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of service connection for a cervical spine disorder is denied. 

The petition to reopen the claim of service connection for a sleep disorder is granted.  

The petition to reopen the claim of service connection for diabetes is denied. 


REMAND

Reopening of the claim of service connection for a sleep disorder does not end the Board's inquiry. Further development and adjudication are necessary before the Board can decide the reopened claim of entitlement to service connection for a sleep disorder and the claims of entitlement to increased disability ratings for low back and bilateral knee disorders.

A VA examination is necessary to establish the etiology of the Veteran's obstructive sleep apnea (OSA) as well as any other sleep-related disorders, and to determine whether the Veteran's sleep problems relate to service.

The RO's March 2011 assessment of the severity of the Veteran's service-connected low back disorder failed to consider the most recent VA spine examination report.  See November 2013 VA Examination Report; see also March 2011 RO Rating Decision; March 2012 Statement of the Case.  Thus, the RO must readjudicate the Veteran's claim of entitlement to in increased disability rating for a low back disorder in order to address the most recent (November 2013) VA examination findings.

The Veteran reports that his service-connected bilateral knee disorder has worsened since the disorder was assessed by a VA examiner in October 2010.  See July 2014 VAMRs (reporting worsening knee pain and raising the possibility of surgery).  A new VA examination is warranted to assess the severity of the Veteran's bilateral knee disorder.

The case is REMANDED for the following actions:

1. Provide the Veteran with release forms and request that he identify and secure any relevant private medical records (PMRs) or other relevant records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain the identified records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2014).

2. Obtain any outstanding VA medical records (VAMRs) from November 2014 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a VA examination with an opinion as to whether the Veteran's current sleep disorder relates to service.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The following considerations must govern the opinion:

a. The VA examiner must provide a detailed summary of the Veteran's history of sleep problems, to include excessive snoring and/or difficulty breathing.  The summary must be based on a review of the claims file and may be based on the Veteran's self-reported history of sleep problems, to include, but not limited to, problems related to OSA.

b. IF, AFTER SUMMARIZING THE VETERAN'S HISTORY OF SLEEP PROBLEMS, the VA examiner determines that the Veteran has a sleep disorder in addition to OSA, he or she must:

i. Diagnose the Veteran's non-OSA sleep disorder.  If diagnosis is not possible, the examiner must explain why he or she cannot diagnose the Veteran's additional sleep problems.

ii. IF, AND ONLY IF, diagnosis is not possible, the examiner must opine as to whether the Veteran's unspecified sleep disorder constitutes a "chronic disability" for the purposes of presumptive service connection for Persian Gulf Veterans.  Specifically, the examiner must determine whether the Veteran's unspecified sleep disorder constitutes 1) an undiagnosed illness OR 2) a medically unexplained (i.e., no conclusive pathophysiology or etiology) multisymptom illness that is defined by a cluster of signs or symptoms (e.g., chronic fatigue syndrome and fibromyalgia).

iii. IF, AND ONLY IF, the examiner diagnoses the Veteran's unspecified sleep disorder and/or finds that the disorder has a conclusive pathophysiology or etiology, he or she must clearly opine as to whether the unspecified sleep disorder-a disorder other than OSA-was caused OR AGGRAVAED by service.

c. The VA examiner must opine as to whether the Veteran's diagnosed OSA was caused or AGGRAVATED by service.

d. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY EVIDENCE THAT IS GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

July 2000 Witness Statement, reporting that the Veteran snores loudly and tosses and turns in his sleep.

October 2001 VA medical records (VAMRs), finding no significant OSA based on the results of a sleep disorder study.

April 2002 VAMRs, noting that the Veteran's sleep disorder study was normal.

August 2005 Witness Statement, reporting that the Veteran had difficulty sleeping at night and appeared to not get enough air when he slept.

June 2006 private medical records (PMRs), documenting the results of a sleep disorder study and diagnosing OSA.

October 2012 (date received) Statement, noting the Veteran's use of a continuous positive airway pressure (CPAP) machine.

February and April 2013 VAMRs, confirming the Veteran's diagnosis of OSA after reviewing the results of another sleep disorder study.

June 2013 VAMRs, diagnosing mild OSA and documenting ongoing treatment for sleep problems, to include the use of a CPAP machine.

e. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and on established medical principles.  

4. After the passage of a reasonable amount of time or upon the Veteran's response, determine whether the medical evidence, to include any records generated as a result of this remand, shows that the Veteran's service-connected low back disorder has worsened since the November 2013 VA examination.  IF, AND ONLY IF, worsening is shown, return the claims file to the November 2013 VA examiner for a new assessment of the severity of the Veteran's current low back disorder.  If the examiner is not available, a different examiner may perform the assessment.  The entire claims file, to include a copy of this REMAND, should be made available to the examiner, who must note its review.

The examiner must provide a comprehensive assessment of the nature, frequency, and severity of the symptoms associated with the Veteran's service-connected low back disorder.  The examiner must: 

i. Measure the range of motion of the thoracolumbar spine in degrees, to include forward flexion and combined range of motion.  Repetitive motion testing should be conducted and the examiner should note any decrease of range of motion (in degrees) after repetitive use.

ii. Determine whether the thoracolumbar spine exhibits any weakened movement, excess fatigability with use, incoordination, painful motion, and/or pain with use and express any additional limitation of motion in terms of degrees of lost motion.

iii. State whether: there is any ankylosis (favorable or unfavorable) of the thoracolumbar spine or the entire spine; there are muscle spasms or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and/or whether the Veteran experiences any incapacitating episodes related to intervertebral disc syndrome measured in days/weeks.

5. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who conducted the November 2013 spine examination for a new examination of the Veteran's knees.  The VA examiner should assess the severity of the Veteran's current bilateral knee disorder and the functional limitations, if any, resulting from the disorder.  If the examiner is not available, a different examiner may conduct the examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations must govern the examination:

The examiner must provide a comprehensive assessment of the nature, frequency, and severity of the symptoms associated with the Veteran's service-connected bilateral knee disorder, to include instability and limitations on range of motion.  The examiner must: 

i. Provide the range of motion of both knees, expressed in degrees.  

State whether the flexion of the left and/or right knee is limited to 15 degrees, 30 degrees, 45 degrees, or 60 degrees.

State whether the extension of the left and/or right knee is limited to 45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 degrees, or 5 degrees.

State whether any functional loss due to pain and/or weakness causes disability beyond that reflected on range of motion measurements.

ii. Conduct repetitive motion testing and note any decrease of range of motion after repetitive use, in degrees.  Specifically, determine whether the knees exhibit weakened movement, excess fatigability, incoordination, painful motion, and/or pain with use.  

iii. State whether the Veteran experiences recurrent subluxation or lateral instability of the knees and, if instability exists, the degree of instability (severe, moderate, or slight).  

iv. State whether there is any ankylosis, abnormalities of the semilunar cartilage, impairment of the tibia and/or fibula, or genu recurvatum of the knees, bilaterally.

6. Then, review the medical examination reports to ensure that they adequately respond to the above instructions.  If a report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

7. After the above development, and any other development that may be warranted based on additional information or evidence received, readjudicate the issues of service connection for a sleep disorder, an increased disability rating for a low back disorder, and an increased disability rating for a bilateral knee disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The claimant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


